Citation Nr: 1038898	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1957 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for hearing 
loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim which is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's service-connected gastrointestinal disorder does 
not prevent him from securing and obtaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment 
history, educational attainment and vocational experience, but 
marginal employment is not to be considered substantially gainful 
employment.  Id.  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to 
secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  Marginal 
employment may be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Id.  Consideration shall 
be given in all claims to the nature of the employment and the 
reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"substantially gainful employment" for TDIU purposes is met 
where the annual earned income exceeds the poverty threshold for 
"one person," irrespective of the number of hours or days 
actually worked and without regard to any prior income history.

The Veteran is currently in receipt of a 60 percent rating for 
service-connected gastrointestinal disorder.  He has no other 
service-connected disabilities.  Thus, the Veteran is eligible 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Historically, the Veteran was diagnosed with a duodenal ulcer 
during service.  In August 1964, the Veteran underwent a subtotal 
75 percent gastrectomy.  A July 1997 VA Compensation and Pension 
(C&P) examination report reflected diagnoses of hyperacidity with 
reflux esophageal and gastric inflammation (so called 
gastroesophageal reflux disease or GERD), and evidence of dumping 
syndrome secondary to gastric resection.

In pertinent part, the Veteran filed a claim for an increased 
rating for service-connected gastrointestinal disorder in October 
2006.  His VA clinical records reflect his complaint of severe 
reflux symptoms with constant nausea, early satiety and feeling 
sick all of the time.  The Veteran experiences no relief of 
symptomatology from various prescriptions such as rabeprazole, 
Tagamet and omeprazole.  He experienced anorexia treated with 
Megestrol and Ensure.  An upper gastrointestinal series (GI) in 
September 2005 was significant for small diverticulum but was 
otherwise normal.  In November 2005, a gastric emptying study was 
normal.  A computerized tomography (CT) scan in March 2006 did 
not reveal a cause for the Veteran's symptoms of nausea and 
emesis.  An Upper GI in May 2006 resulted in impressions of 
Billroth II anastomosis in the gastric antrum, normal jejunum, 
non-bleeding erythematous gastropathy, and normal esophagus.  

In October 2006, a VA physician provided an impression that the 
Veteran's nausea and vomiting were likely due to a motility 
disorder secondary to the Billroth II procedure which was further 
exacerbated by chronic narcotic use.  Biopsy specimens revealed 
diagnoses of patchy superficial active gastritis, changes 
consistent with reactive gastropathy, and mixed bacterial 
aggregates in superficial mucus.

A VA C&P examination in March 2007 reflected the Veteran's report 
of early awakening at night due to nausea and vomiting with 
regurgitation of his prior supper.  These symptoms occurred 
approximately once per week.  Over the last year, the Veteran 
reported losing 15 pounds and regaining 6 of those pounds with 
use of a dietary supplement called Boost.  The Veteran denied 
symptoms such as dysphagia, dyspepsia, heartburn, rectal 
bleeding, melena or change in bowel habits.  The examiner 
diagnosed post-gastrectomy syndrome due to an intestinal mobility 
disorder.

Thereafter, VA clinical records include the Veteran's report of 
emesis occurring 2 or 3 a.m., but rarely during the day.  In 
November 2007, a VA enterologist indicated that an esophageal 
pathology, anastomosis stenosis, or malignancy, or small bowel 
had been excluded as causes for the Veteran's nausea.  It was 
found that the Veteran's problem was likely functional and might 
be related to gastric inervation affected after surgery.  The 
Veteran was given diet medications which included small sized 
meals more frequently, Reglan prior to meals, and drinking Boost 
to increase caloric content.

The Veteran's VA clinical records also reflect his treatment for 
multiple nonservice-connected disabilities, providing evidence 
against this claim.  For example, the Veteran has been diagnosed 
with degenerative disc disease of the lumbar spine with right 
foot drop due to right peroneal neuropathy.  This pain has been 
treated with methadone, which resulted in some opioid induced 
somnolence.  

With respect to the right foot drop, the Veteran has reported an 
inability to walk more than a short distance before losing right 
ankle control.  See VA clinical record dated September 2002.  
Clearly, this fact provides the Veteran with a problem if he 
attempts to re-enter the workforce.   

The Veteran has peripheral vascular disease of the lower 
extremities with intermittent claudication.  In January 2005, a 
VA vascular surgeon noted that the Veteran experienced extremely 
short distance claudication and right foot rest pain.  During a 
surgical consultation, the Veteran reported that he probably 
would experience exertional chest pain but noted that his 
exertion was limited at home secondary to his right lower 
extremity (RLE) claudication.  At that time, the Veteran 
underwent right common femoral endarterectomy.  In November 2005, 
the Veteran reported that his problems improved to the point 
where he could walk from the far VA parking lot to the clinic 
without stopping.  In October 2006, the Veteran reported that he 
manifested foot swelling which required pain medication about 4 
p.m. everyday.

The Veteran also has a significant history of coronary artery 
heart disease, having first undergone coronary vein bypass 
surgery in 1974.  He reportedly underwent additional bypass graft 
surgeries in 1985 and 1992.  He was hospitalized in April 2005 
for possible cardiac arrhythmia 

Moreover, the Veteran has been diagnosed with chronic obstructive 
pulmonary disease (COPD).  In December 2004, the Veteran 
described dyspnea on exertion at 20 to 25 feet.  However, in 
October 2005, the Veteran indicated that his dyspnea did not 
prevent him walking as long as he liked and he worked on his 
farm.

Finally, the Veteran has also been noted to experience hearing 
difficulties and shingles involving the right foot.

Occupationally, the Veteran has primarily worked as a truck 
driver and heavy equipment operator.  He graduated from high 
school, and completed some college courses.  The Veteran's 
reports being self-employed as a construction equipment operator 
and renter from 1970 to 1985 with highest gross monthly earnings 
of $3,000.  In 1999, the Veteran worked construction for the City 
of Sulphur Springs but reports that he could not perform the job 
activities.  He has had no work income since 1999. 

A May 2008 statement from D&F Mobile Home indicates that the 
Veteran had worked maintenance from March to September 1985.  The 
Veteran last worked due to reported stomach problems.

An August 2008 VA C&P examiner provided an impression that the 
Veteran had multiple medical complaints and was presently 
unemployable in his prior capacity as a heavy equipment operator.  
The examiner indicated that the Veteran was limited in his 
capacity to walk or climb secondary to his COPD as well as 
abdominal pain and chest pain.

In an addendum dated September 2008, the VA C&P examiner 
clarified that the Veteran's service-connected postgastrectomy 
syndrome alone did not limit him from working as a heavy 
equipment operator, providing more evidence against this claim.

As reflected above, the Veteran alleges that his gastrointestinal 
symptoms, alone, prevent him from obtaining and maintaining 
substantially gainful employment.  His 60 percent rating, in and 
of itself, indicates that his service-connected disability 
substantially reduces his economic efficiency and productivity.  
However, the Veteran has multiple nonservice-connected 
disabilities which, by his own self-report, significantly 
interfere with his ability to obtain and maintain substantially 
gainful employment.  In particular, the Veteran's low back 
disability with right foot drop clearly interferes with his prior 
vocation of truck driving.

In this regard, the Board must find that the Veteran's own prior 
statements regarding the nature and extent of his nonservice 
connected disabilities provide highly probative factual evidence 
against this claim, clearly indicating the severe nature of his 
nonservice connected problems.

As noted above, the issue of entitlement to service connection 
for hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction.  However, the 
Board finds that even if the claim of service connection for 
hearing loss were to be granted, it would not impact on the 
Board's determination regarding the TDIU issue.  On review of the 
record, the Board finds no medical evidence supporting the 
Veteran's perceptions that his GI symptoms or hearing loss are 
alone productive of unemployability.  To the contrary, a 
September 2008 addendum opinion from a VA C&P examiner stated 
that the Veteran's service-connected postgastrectomy syndrome 
alone did not limit him from working as a heavy equipment 
operator.  The post-service medical records also provide evidence 
against this claim, clearly indicating the severe nature of the 
nonservice connected disabilities.  Overall, the Board places 
greater probative weight to the opinion of the VA C&P examiner, 
as he has greater training and expertise than the Veteran in 
evaluating the gastrointestinal disorder issue at hand.  There is 
no doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  As such, the claim must be denied as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran filed his claim of entitlement to TDIU in March 2008.  
An April 2008 preadjudicatory RO letter substantially complied 
with the generic type of notice required in this case.  In this 
respect, the Veteran was advised of the types of evidence and/or 
information deemed necessary to substantiate the claim, the 
relative duties upon himself and VA in developing the claim, and 
how VA determines disability ratings and effective dates of 
awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and relevant VA 
clinical records.  The Veteran has not reported having filed a 
claim for disability benefits with the Social Security 
Administration.  Furthermore, there are no outstanding requests 
to obtain any private treatment records which the Veteran has 
both identified and authorized VA to obtain on his behalf.

The Veteran was last afforded VA examination to evaluate the 
extent of his industrial impairment due to service-connected 
disability in August 2008.  An addendum opinion was submitted in 
September 2008.  This examination report contains all findings 
necessary to decide the claim, and is responsive to the question 
at hand.  The Board has reviewed the lay and medical evidence of 
record since the last VA examination and finds that none of this 
evidence suggests an increased severity of symptoms to the extent 
that entitlement to TDIU may be warranted.  Thus, there is no 
duty to provide further medical examination on the TDIU claim.  
See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


